Citation Nr: 0320995	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  01-09 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a stomach 
condition.

2.  Entitlement to service connection for a stomach 
condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to June 
1951.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama (hereinafter RO).  

In December 2002, a hearing was held before the undersigned 
Veterans Law Judge, who was designated by the Chairman to 
conduct that hearing pursuant to 38 U.S.C.A. § 7107 (b) (c) 
(West 2002).  


FINDINGS OF FACT

1.  VA has obtained all relevant available evidence necessary 
for an equitable disposition of the veteran's appeal.

2.  Service connection for a stomach condition was denied by 
a February 1955 Board decision; this is the last final 
decision adjudicating this issue on any basis.  

3.  Evidence received since the February 1955 Board decision 
in the form of a clinical opinion linking the veteran's 
current stomach condition to service is neither cumulative 
nor redundant.  It is, by itself and in connection with 
evidence previously assembled, so significant that it must be 
considered, to fairly decide the merits of the veteran's 
claim for entitlement to service connection for his stomach 
condition. 

4.  There is sufficient competent medical evidence to 
conclude that it is as likely as not that the veteran 
incurred his current stomach condition during his service.


CONCLUSION OF LAW

1.  The February 1955 Board decision that denied service 
connection for a stomach condition is final.  38 C.F.R. § 
20.1100 (2002).

2.  Evidence received subsequent to the February 1955 Board 
decision is new and material, and, therefore, the legal 
criteria for reopening the claim for service connection for a 
stomach condition are met.  38 U.S.C.A. §§ 1110, 5108 (West 
2002); 38 C.F.R. §§ 3.156(a) (2001), 20.1105 (2002). 

3.  Evidence received subsequent to the February 1955 Board 
decision establishes that it is at least as likely as not 
that veteran incurred his current stomach condition in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and implementing regulations 66 
Fed. Reg. 45, 620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a)).  The VCAA 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of 
Veteran's Appeals in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which held that VA 
cannot assist in the development of a claim that is not well-
grounded.  The VCAA also imposes a significant duty to assist 
an appellant with his claim and to provide him with notice of 
the evidence needed to support his claim.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

As the veteran's claim will be granted, no useful purpose 
would be served by delaying the adjudication of his claim 
further, to conduct additional development pursuant to the 
VCAA.  Also, because the veteran's claim will be granted, no 
useful purpose would be served by remanding this case 
pursuant to the recent holding in Disabled American Veterans 
v. Sec'y of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  Thus, the Board finds that further development is not 
warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (holding strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (holding remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  


II.  New and Material Evidence

Decisions of the Board are final, and in the absence of clear 
and unmistakable error, a previously denied claim can only be 
reopened upon the submission of new and material evidence.  
When new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
See 38 U.S.C.A. §§ 5108, 7104(b) (West 2002). 

As indicated in Section I, there has been a significant 
change in the law with the enactment of the VCAA, codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and implementing regulations 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.316(a).  These amendments revised the 
definition of new and material evidence.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 
3.156(a)).  This revision, however, was made effective with 
respect to claims filed on or after August 29, 2001, and is 
not applicable to the veteran's appeal since his attempt to 
reopen his claim for service connection was filed in October 
2000.

Under the applicable regulations, new and material evidence 
is evidence not previously submitted to agency decision 
makers that bears directly and substantially upon the 
specific matter under consideration.  This evidence is 
neither cumulative nor redundant.  In addition, it is so 
significant, by itself or in connection with evidence 
previously assembled, that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).  Furthermore, in determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

As set forth in Hodge v. West, 155 F.3d 1356 (1998), the 
claimant does not have to demonstrate that the new evidence 
is likely to change the outcome of the prior denial.  To the 
contrary, when determining if evidence is new and material, 
the proper inquiry is whether it contributes to the creation 
of a record that completely and accurately reflects the 
origin of the veteran's injury, disability or death.  Id. at 
1363.  

In the present case, the RO denied the veteran's claim for 
entitlement to a service connection for a stomach disorder in 
a September 1953 rating decision.  The Board affirmed the 
RO's decision in February 1955.  38 U.S.C.A. § 7105(c) (West 
2002).  Since this is the last decision adjudicating this 
issue on any basis, it is "final" under 38 U.S.C.A. 
§ 20.1100 (West 2002).  

The remaining inquiry is whether there is new and material 
evidence sufficient to reopen the veteran's claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001); see 
also Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  In 
October 2000, the veteran filed a claim to reopen.  In 
support of his claim, the veteran submitted medical evidence, 
affidavits, and statements from lay witnesses, regarding his 
stomach condition prior to and following his active military 
service.  The RO reviewed the evidence submitted by the 
veteran and denied his claim.  

Following the RO's denial of his claim, in September 2001, 
the veteran submitted additional affidavits and lay 
statements to support his claim.  Thereafter, in  February 
2002, the veteran testified before the undersigned Veterans 
Law Judge.  At the hearing, the veteran reiterated his claim 
that his stomach condition began during his service.  

Two days after his testimony, a VA examination was conducted.  
Based upon the examination of the veteran, the VA examiner 
indicated on the VA examination report that "it is as least 
as likely as not that that [the veteran's] stomach ulcer 
condition began while he was serving on active duty in the US 
Army in 1950." 

Examining the evidence of record submitted since the Board's 
decision in February 1955, the Board finds that new and 
material evidence has been presented to reopen the veteran's 
claim in the form of a clinical opinion linking the veteran's 
current stomach condition to his service.  This evidence is 
neither cumulative nor redundant, and by itself and in 
connection with evidence previously assembled, must be 
considered to fairly decide the merits of the claim for 
entitlement to service connection for a stomach condition. 

III.	Entitlement to Service Connection

Having found new and material evidence to have been 
presented, the Board will now address the veteran's claim 
based on a de novo review of the entire evidence of record.  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The record contains some "negative" evidence suggesting 
that the veteran's stomach condition started before his 
service.  See, e.g., W.D., A.G. O. Form No. 8-24, dated 
October 6, 1950, discussing the veteran's symptoms of 
"nausea or vomiting [over the] past one and one half years" 
as well as "past upper abdominal cramping;" Radiographic 
Report dated April 26, 1951, discussing veteran's "well 
authenticated history of ulcer established by private 
physician;" W.D., A.G. O. Form No. 8-24, dated April 28, 
1951, discussing the veteran's "history of peptic ulcer."  

Nevertheless, the veteran's February 2002 VA examination, 
includes a "positive" medical opinion, which states that it 
is as likely as not that the veteran's stomach condition 
began during his military service.  See VA medical opinion 
dated February 2002.  This conclusion is further corroborated 
by the veteran's entrance medical examination report, which 
does not indicate that he suffered from a stomach condition 
when he entered the service.  In addition, the claims file 
includes a letter from the veteran's family doctor, which 
certifies that the veteran was in "excellent health" prior 
to his entry into the service.  See July 31, 1954 Letter, 
tabbed on the right side with a yellow flag.  

The veteran's separation medical examination report indicates 
that the veteran underwent a G.I. series for ulcers.  
Similarly, the veteran's treatment for a stomach condition in 
March 1951, during his emergency leave from the service due 
to his mother's serious illness, is discussed in another 
letter from the veteran's family physician, dated October 23, 
1953.  This letter also indicates that the veteran was 
hospitalized, in December 1951, as a result of his stomach 
condition.  See October 23, 1953 Letter, tabbed on the right 
side with a yellow flag.  

The veteran was treated again for his stomach condition 
nearly two years after he separated from the service.  See 
August 1953 VA Examination Report, tabbed on the right side 
with a yellow flag.  In addition, the record contains 
numerous medical reports chronicling the veteran's complaints 
of, and treatment for, a stomach condition from 1961 through 
the date of his hearing.

To further support his claim, the veteran submitted numerous 
affidavits and lay statements.  The Board notes that several 
of the lay statements, submitted by the veteran, were 
prepared by his private physicians and corroborated his claim 
that his stomach condition began during his service.  See, 
e.g., Letter from Dr. Robert E. Fikes, D.D.S., tabbed on the 
left side of the page with a yellow flag; see also October 5, 
2000 Letter from Dr. G. Michael Machen, M.D., tabbed on the 
left side of the page with a yellow flag.  

Finally, during a hearing before the undersigned Veterans Law 
Judge in February 2002, the veteran testified that his 
stomach condition began during his service.
 
Given this evidence, while the record is not conclusive, the 
Board finds that it is at least as likely as not that the 
veteran's current stomach condition is etiologically related 
to his service.  Accordingly, given the principles with 
regard to affording the appellant all benefit of a reasonable 
doubt, the Board concludes that service connection for a 
stomach condition should be granted.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2002); Gilbert, 1 Vet. App. 
49.




ORDER

The veteran's claim for service connection for a stomach 
condition is reopened and granted.  


	                        
____________________________________________
	MARK W. GREENSTREET 	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

